Citation Nr: 1112458	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  06-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from May 1983 to March 1987, from March 1993 to September 1994, and from February 2003 to March 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision which, in pertinent part, denied service connection for a psychiatric disorder, to include PTSD.  The Veteran perfected timely appeal.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.  

2.  The Veteran had combat service and received the Combat Action Ribbon and his claimed stressor is related to his combat experience.  


CONCLUSION OF LAW

The criteria for the establishment entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. §3.159 (2010).  V A's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In light of the Board's favorable decision on the Veteran's service-connection claim, the Board finds that all notification and development action needed to fairly adjudicate this appeal has been accomplished.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2010).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

According to 38 C.F.R. § 3.304(f) (2010), service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  

With regard to the third PTSD criterion, prior to July 13, 2010, evidence of a stressor in service, the evidence necessary to establish that the claimed stressor actually occurred varied depending on whether it could be determined that the Veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone would not be sufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Rather, in these situations, the record must contain service records or other corroborative evidence that substantiates or verifies his statements as to the occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Previously, a medical opinion diagnosing PTSD after the fact did not suffice to verify the occurrence of the claimed in-service stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

VA recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied.  First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.

A January 2005 VA treatment record shows that the Veteran reported experiencing difficulty communicating with family and reported being easily agitated.  The Veteran stated that the symptoms began after deployment to Iraq in May 2004.  The Veteran was assessed with PTSD and was referred for evaluation.  

A June 2005 VA examination report shows that the Veteran reported, when questioned about traumatic events that happened while in the military, that in January 2004 they were doing physical training and he witnessed another soldier die of a heart attack.  He also reported that he experienced constant anxiety about being hit.  He said they received hostile fire very often and were constantly running and jumping into foxholes as some of the mortar rounds would come in and he described them as coming in very close proximity to where they were.  One of his buddies got wounded, though the Veteran stated that he did not witness this happen.  

Upon mental status examination the Veteran was alert, oriented, and attentive.  He appeared to be his stated age.  His mood appeared to be dysphoric and his affect was mood congruent.  His speech was a regular rate and rhythm.  There was no evidence of psychomotor agitation or retardation.  The Veteran's eye contact was good and he was cooperative and pleasant with the examiner.  His thought process was logical and coherent.  His thought process was devoid of any current auditory or visual hallucinations.  No evidence of delusional content was noted.  He denied a history of suicide attempts.  The Veteran was diagnosed with depressive disorder, not otherwise specified, trauma related symptoms.  The examiner stated that the Veteran was exhibiting moderate symptoms associated with depression and was also demonstrating trauma related symptoms.  

A November 2005 VA examination report shows that the Veteran reported being treated for anxiety.  He stated he was having relationship problems at home and was not doing the things he used to do.  He reported having difficulty maintaining sleep and gets approximately four and a half to five hours of sleep per night.  The Veteran stated that he was taking medication for this but discontinued it because of two periods of panic when he woke up.  He stated that he has nightmares one to two times per week.  They are about standing in a sandstorm in the desert.  He stated that when he has these, he wakes up and is mildly anxious.  In regard to the traumatic events, he stated that he was stationed in a compound for seven months and several times per week there would be multiple mortar and rocket attacks.  The Veteran stated that you never knew they were going to begin and when they ended you went back to doing your duties.   

Upon mental status examination the Veteran was alert and oriented.  Insight was adequate and his affect was blunted.  Response latencies were normal.  He demonstrated adequate attention and was not distractible.  Spontaneous speech was fluent, grammatic and free of paraphasias.  Immediate, recent, and remote memories were all within normal limits.  The Veteran was diagnosed with PTSD, mild-moderate.  The examiner opined that the Veteran was reporting symptoms consistent with PTSD, related to his experiences in Iraq.  

The Veteran was afforded a VA examination in May 2010.  The Veteran stated that he served in Iraq from 2003 to 2005 and received the Combat Action Ribbon.  When asked about an in-service stressor, the Veteran reported that rocket-propelled grenades were coming into their unit.  The Veteran reported that he had to go into small bunker areas.  He reported feeling that his life was in danger during this incident.  The Veteran reported that he had some brief counseling during active-duty service.  He denied any current treatment for mental health conditions.  

Upon mental status evaluation, the Veteran was alert and fully oriented.  Thought process was linear and history was adequate.  Affect was euthymic and insight was demonstrated.  Spontaneous speech was fluent, grammatic, and free of paraphasias.  Attention and memory were intact.  The Veteran did not report any over symptoms of psychosis.  The Veteran denied suicidal or homicidal ideation.  The Veteran was not given an Axis I diagnosis.  The examiner indicated that the Veteran was no currently diagnosed with PTSD and did not report symptoms of PTSD.  The Veteran presented with a history of mild symptoms of depression and mild symptoms of PTSD but not to warrant a full diagnosis of PTSD.  The Veteran's current presentation is not sufficient for the mental health diagnosis.  He has some mild transient symptoms but not sufficient to warrant any psychiatric diagnosis according to the DSM-IV criteria.  Overall, the Veteran reported a generally adequate level of functioning, both socially and occupationally.  

After reviewing the evidence and medical opinions of record, and resolving the doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  

In the instant case the Veteran has alleged that he has developed PTSD as a result of his combat experience while serving in Iraq.  

The Board has first considered the question of whether the Veteran has a confirmed diagnosis of PTSD.  In this regard, the Board observes that this diagnosis is clearly indicated in the VA medical records.  (See VA medical record dated January 2005 and VA examination report dated November 2005).  The Board notes that the June 2005 VA examiner diagnosed the Veteran with depressive disorder not otherwise specified, trauma related symptoms and the May 2010 VA examiner did not render an Axis I diagnosis.  However, the requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, because the Veteran has been shown to have a current disability of PTSD during the pendency of the appeal, the requirement of a current disability is satisfied.  

It is clear from the record that the Veteran engaged in combat for purposes of 38 C.F.R. § 3.304.  The evidence of record shows that he was awarded the Combat Action Badge for actively engaging or being engaged by the enemy.  At the Veteran's November 2005 VA examination the Veteran reported that in regard to the traumatic events, he stated that he was stationed in a compound for seven months and several times per week there would be multiple mortar and rocket attacks.  Thus, the Veteran's claimed stressor is related to his combat.  There is no clear and convincing evidence to the contrary and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, therefore the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressor.  

Because there have been medical diagnoses of PTSD related to the Veteran's combat experiences, the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and giving the Veteran the benefit of the doubt, the Board concludes that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


